        Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.1 Page 1 of 16



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION



Outdoor One Communications LLC,             Case No.

      Plaintiff,                            Hon.

v.                                          COMPLAINT

City of Grandville,

      Defendant.




Donald R. Sheff II (P78262)
OUTDOOR ONE COMMUNICATIONS LLC
Attorney for Plaintiff
39555 Orchard Hill Place, Suite 600
Novi, Michigan 48375
248-289-5895
dsheff@primesitellc.com




                                        1
        Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.2 Page 2 of 16



                                         COMPLAINT

       Outdoor One Communications LLC (“OOC”) complains against defendant City of

Grandville (“Grandville” or the “City”) as follows:

                                           PARTIES

       1.      OOC is a Michigan limited liability company with its principal place of business

located in the City of Novi, County of Oakland, and State of Michigan.

       2.      Grandville is a Michigan municipal corporation located in Kent County,

Michigan.

                                JURISDICTION AND VENUE

       3.      This action arises under the United States Constitution, particularly the First and

Fourteenth Amendments, and the Civil Rights Act, 42 U.S.C. § 1983.

       4.      The Court has jurisdiction over this action under 28 U.S.C. § 1331 because OOC

asserts claims arising under the United States Constitution and 42 U.S.C. § 1983.

       5.      The Court has jurisdiction over this action under 28 U.S.C. § 1343(a) (3) and (4)

because OOC seeks to redress the deprivation, under color of state law, of rights secured by the

United States Constitution.

       6.      The Court has jurisdiction over this action under 28 U.S.C. §§ 2201 and 2202 to

declare OOC’s rights and grant all further relief found necessary and proper.

       7.      Venue is proper in the Court under 28 U.S.C. § 1391(b)(1) and (2) because the

Defendant resides and OOC’s claims arose in this judicial district.




                                                2
         Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.3 Page 3 of 16



                                  COMMON ALLEGATIONS

                                    The City’s Sign Ordinance

        8.      Grandville regulates the display of signs through Article 17 of The Zoning

Ordinance of 2010 (“Sign Ordinance”). The Sign Ordinance, in its entirety, is attached to this

Complaint as Exhibit 1 and is incorporated herein.

        9.      “All signs that are not expressly authorized by [the Sign Ordinance] are

prohibited.” Sign Ordinance, Section 17.2.C.

        10.     Section 17.1 of the Sign Ordinance sets forth the City's “[i]ntent and purpose” of

its sign regulations:

        This article controls identity and information signs related to all land uses,
        encourages the effective use of signs as a means of communication, improves
        pedestrian and traffic safety, and maintains and enhances aesthetics in a manner
        that is consistent with public health, safety, and welfare.

        Section 17.1.

        11.     Grandville’s Sign Ordinance contains a permitting process, applicable to only

some categories of signs. See Section 17.11.

        12.     However, certain categories of signs are exempted from the permitting

requirement altogether based upon the content of the sign’s message. Section 17.4.

        13.     Further, the Sign Ordinance facially makes other distinctions in its regulation of

signs based on their content which does not survive strict or intermediate scrutiny.

        14.     These distinctions include, among other categories of signs, the following:

                a. “Off-premise [sic] Sign” which is defined as “[a] sign that contains a message

                    unrelated to a business or profession conducted or unrelated to a commodity,

                    service, or activity sold or offered upon the premises where such sign is

                    located. A Billboard is a type of off-premises sign.” Section 17.3.

                                                  3
        Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.4 Page 4 of 16



               b. “On-premise [sic] Sign” which is defined as “[a] sign pertaining solely to the

                   use of the property on which it is located, such as to an establishment,

                   product, merchandise, good, service, or entertainment which is located, sold,

                   offered, produced, manufactured, or furnished at the property on which the

                   sign is located.” Section 17.3.

               c. “Political sign” which is defined as “[a] temporary sign containing a political

                   or social (noncommercial) message.” Section 17.3.

               d. “Ball field sign” which is defined as “[a] sign located at a public or private

                   ball field.” Section 17.3.

               e. “Public art and murals” which is defined as “[a]rtwork, statuary and murals

                   meant for viewing by the public that do not contain any advertising.” Section

                   17.4.

               f. “Historical Marker” which is defined as “signs describing a property’s

                   designation as a historical site or structure and containing narrative, not

                   exceeding 12 square feet in area.” Section 17.4.

       15.     Signs displayed in Grandville, including those identified in the preceding

paragraph 14, are regulated differently, based on their content or the identity of the speaker.

       16.     Grandville favors certain content of speech over other content by excluding

favored speech from some or all regulation under the Sign Ordinance.

       17.     Such favored speakers are exempt from regulation, their messages can be placed

without a permit, and, in certain instances, are exempt from other zoning requirements.




                                                 4
        Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.5 Page 5 of 16




       18.     The Sign Ordinance incorporates a distinction between on-premises and off-

premises signs where the applicability of certain regulations depend upon whether a sign’s

content proximately relates to the premises upon which the sign is displayed. Section 17.3.1

       19.     Whether a sign is considered “off-premise[s]” depends upon the content of the

message the sign displays.

       20.     Grandville regulates the placement, size, height, and other features of signs based

on whether or not they contain a message “unrelated to a commodity, service, or activity sold or

offered upon the premises where such sign is located.” Sections 17.3.; 17.7.E.

       21.     Article 18 of The Zoning Ordinance of 2010 is attached as Exhibit 2 and is

incorporated herein.

       22.     Under Article 18, the Zoning Board of Appeals (“ZBA”) may grant variances

from provisions of the Sign Ordinance. Section 18.4.

       23.     “In granting a variance the ZBA may attach thereto such conditions regarding the

location, character, and other features of the proposed uses as it may deem reasonable in

furtherance of the purpose of this ordinance.” Section 18.4.A.3. (emphasis added).

       24.     To qualify for a dimensional variance, an applicant “must prove” that the

conditions identified under the headings of “Extraordinary Circumstances,” “Substantial

Justice,” “Impact on Surrounding Neighborhood,” “Public Safety and Welfare,” and “Not Self

Created” have been met. Section 18.4.F.2.

       25.     To qualify for a use variance, an applicant must “show[] . . . an unnecessary

hardship in the official record of the [ZBA] hearing” and “must prove” that the conditions under




1
 The Sign Ordinance uses the grammatically incorrect phrases “off-premise” and “on-premise”
when referring to these categories of signs.
                                                5
        Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.6 Page 6 of 16



the headings of “Hardship,” “Unique Circumstances,” “Character of Neighborhood,” “Capacity

of Roads,” and “Not Self Created” have been met. Section 18.4.G.5.

       26.     The ZBA retains discretion to deny a request for a dimensional or use variance,

regardless if the applicant has met the appropriate requisite conditions as set forth for each type

in Article 18. See Sections 18.4.F.2. and 18.4.G.5.

                      Grandville Denied OOC’s Sign Permit Application

       27.     OOC is engaged in the business of erecting and maintaining outdoor advertising

displays, commonly known as billboards, on property it owns or leases for that purpose. OOC

earns income by charging advertisers to display their messages on the billboards.

       28.     OOC billboards permit the display of noncommercial and truthful commercial

messages. For example, the messages on OOC billboards are permitted to involve political

issues, paid and unpaid religious messages and unpaid memorial tributes.

       29.     Digital billboards, like the one OOC proposes to erect in Grandville, incorporate

unique technology that allow Amber Alerts, real-time weather warnings, and other time-sensitive

emergency messages to be communicated to the public instantly.

       30.     Billboard advertising is a form of speech protected under the First Amendment to

the U.S. Constitution. In Metromedia, Inc. v. City of San Diego, the Supreme Court explained

that “[t]he outdoor sign or symbol is a venerable medium for expressing political, social and

commercial ideas. From the poster or ‘broadside’ to the billboard, outdoor signs have placed a

prominent role throughout American history, rallying support for political and social causes.”

453 U.S. 490, 501 (1981) (cleaned up).

       31.     OOC and third-parties enjoy the right under the First and Fourteenth Amendments

to the U.S. Constitution to convey messages to others through the use of billboards, including,



                                                6
        Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.7 Page 7 of 16



but not limited to ideological speech, religious speech, political speech, other forms of

noncommercial speech and truthful commercial messages.

       32.        On May 6, 2020, in accordance with the Sign Ordinance and instructions

contained on Grandville’s public website, OOC submitted a sign permit application to Grandville

through its designated agent to accept such applications, Professional Code Inspections of

Michigan Inc. (“PCI”), in order to obtain a sign permit to erect a billboard in Grandville at a

parcel of real property adjacent to I-196 commonly known as 4785 Canal Ave. SW, Grandville,

MI 49418 (“Site”) with permission of the property owner. Exhibits 3 and 4.

       33.        The Sign Ordinance requires Grandville “[w]ithin ten days of receiving a

complete application” to “[i]ssue . . . or [r]eject the sign permit.” Section 17.12.E.

       34.        The Site is Zoned C-5 that permits the erection of signs as regulated by the Sign

Ordinance.

       35.        OOC satisfies all requirements for approval from the Michigan Department of

Transportation under Michigan's Highway Advertising Act, M.C.L. § 252.301, et seq., for the

erection of a billboard on the Site.

       36.        On the morning of May 26, 2020, Chuck Dyk, on behalf of PCI forwarded OOC’s

sign permit application to Granville Assistant City Manager Matthew Butts. Exhibit 3.

       37.        On the afternoon of May 26, 2020, Assistance City Manager Butts informed OOC

via email that:

       Chuck Dyk at PCI forwarded me your sign permit application. Upon review, the
       proposed sign does not meet the Zoning Ordinance. More specifically, Section
       17.7.E.4.d requires that off-premise signs [billboards] shall be located at least
       500 feet from a residential zoning district or an existing residence. The properties
       directly to the north and south are zoned single family residential. The width of
       the lot at the I-196 right-of-way is only 254.4’ wide. As such, the 500’ separation
       requirement cannot be met. In 2013 CBS Outdoor applied for a variance for
       section 17.7 to construct a billboard at the same location. The variance request

                                                  7
        Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.8 Page 8 of 16



       was denied by the Zoning Board of Appeal. Please let me know if you have any
       questions.

       Exhibit 3 (emphasis added).


       38.      The Sign Ordinance unconstitutionally restricts OOC’s ability to erect and use its

billboards and, therefore, violates OOC’s right to free speech protected by the United States

Constitution.

       39.      Grandville acted under color of state law when it enacted and enforced the Sign

Ordinance.

       40.      Grandville acted under color of state law when it prohibited OOC from erecting

and maintaining its billboard at the Site.

       41.      The Sign Ordinance is facially unconstitutional under the First and Fourteenth

Amendments to the U.S. Constitution.

       42.      The enforcement of the Sign Ordinance has and will continue to cause OOC

harm, including irreparable harm, by depriving OOC of its constitutional rights under the First

and Fourteenth Amendments.

       43.      It is believed and therefore alleged that the Township engaged in a course of

conduct designed and intended to violate the constitutional and civil rights of OOC, as well as

other persons seeking to erect billboards within the Township, and that punitive damages should

be awarded.

       44.      OOC has suffered and will continue to suffer harm and damages because of the

Sign Ordinance, including the actual and threatened enforcement thereof, and its inability to

erect and use its proposed billboard at the Site.




                                                    8
        Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.9 Page 9 of 16



                                 COUNT I
                              42 U.S.C. § 1983
        DEPRIVATION OF CIVIL RIGHTS UNDER COLOR OF STATE LAW —
            UNCONSTITUTIONAL CONTENT-BASED RESTRICTIONS

       45.     OOC incorporates by reference paragraphs 1-44 above.

       46.     Grandville has enacted and enforced the Sign Ordinance under color of state law.

       47.     Restrictions on speech that are content-based are subject to strict scrutiny.

       48.     Strict scrutiny requires that content-based speech restrictions be narrowly tailored

to achieve a compelling government interest.

       49.     The Sign Ordinance is content-based because it distinguishes signs on the basis of

the message displayed.

       50.     The Sign Ordinance is content-based because it regulates signs on the basis of the

identity of the speaker.

       51.     The Sign Ordinance is content-based because it regulates signs on the basis of the

activity conducted on the premises where the speaker seeks to display the sign.

       52.     For example, with respect to signs displaying an “off-premise[s]” message in a

commercial zoning district:

               a. “A two sided off-premise sign that is visible from I-196 shall not be allowed.”

                   Section 17.7.E.3.a. However, a freestanding sign displaying an “on-

                   premise[s]” message may have two sides, despite being visible from I-196.

               b. “An off-premise sign shall be located at least 1,000 feet from another off-

                   premise sign that faces the same direction of traffic on either side of an

                   interstate highway.” Section 17.7.E.4.e. “An off-premise sign shall be located

                   at least 500 feet from all other freestanding signs that are located on the same

                   side and visible from the traveled portion of an interstate highway.”

                                                 9
         Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.10 Page 10 of 16



                    17.7.E.4.f. However, freestanding signs displaying on-premises messages are

                    not subject to spacing restrictions based on their distance from other signs.

               c.   “An off-premise sign shall be located at least 500 feet from a residential

                    zoning district or an existing residence.” Section 17.7.E.4.d. However,

                    freestanding signs containing on-premises messages are not subject to a

                    residential setback restriction.

               d. “An off-premise electronic message sign may only be constructed to replace

                    an existing off-premise sign.” Section 17.7.E.6.f. However, an electronic

                    message sign displaying an on-premises message may be constructed without

                    having replaced an existing sign.

         53.   The Sign Ordinance also discriminates based a speaker’s past speech.

         54.   For example, a speaker may construct an “off-premise[s] electronic message sign”

to display his or her messages only if he or she “replace[s] an existing off-premise[s] sign.”

Section 17.7.E.6.f. However, if the prospective speaker does not own or control an existing off-

premises sign, insofar that he or she could cause it to be removed, the prospective speaker would

be unable to construct an electronic message sign to display his or her messages.

         55.   The Sign Ordinance’s regulatory treatment of signs based upon whether they

display on-premises or off-premises content is unconstitutional under the First and Fourteenth

Amendments to the U.S. Constitution. See Thomas v. Bright, 937 F.3d 721, 729, 738 (6th Cir.

2019).

         56.   “By favoring on-premises-related speech over speech on but unrelated to the

premises” the Sign Ordinance “has the effect of disadvantaging the category of non-commercial




                                                  10
          Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.11 Page 11 of 16



speech that is probably the most highly protected: the expression of ideas.” Thomas v. Bright,

937 F.3d 721, 736 (6th Cir. 2019) (citation and quotations omitted).

          57.   The Sign Ordinance’s regulatory distinctions based upon the identity of the

speaker are unconstitutional under the First and Fourteenth Amendments to the U.S. Constitution

because they are not narrowly tailored to achieve a compelling government interest.

          58.   The Sign Ordinance’s regulatory distinctions based upon a speaker’s past speech

are unconstitutional under the First and Fourteenth Amendments to the U.S. Constitution because

they are not narrowly tailored to achieve a compelling government interest.

          59.   The Sign Ordinance’s regulatory distinctions based on sign content are

unconstitutional under the First and Fourteenth Amendments to the U.S. Constitution because

they are not narrowly tailored to achieve a compelling government interest.

          60.   The Sign Ordinance is unconstitutional under the First and Fourteenth

Amendments to the U.S. Constitution because it favors commercial speech over noncommercial

speech.

          61.   The Sign Ordinance is unconstitutional under the First and Fourteenth

Amendments to the U.S. Constitution because it favors certain noncommercial messages over

others.

          62.   The Sign Ordinance is unconstitutional under the First and Fourteenth

Amendments to the U.S. Constitution because it does not identify a compelling government

interest in regulating the content of signs or the identity of the speaker.

          63.   OOC has suffered and will continue to suffer financial and other harm because of

its inability to erect and use its proposed billboard.




                                                  11
       Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.12 Page 12 of 16



       WHEREFORE, Plaintiff OOC prays for judgment against Grandville granting OOC

injunctive and declaratory relief and awarding it damages in an amount to be determined at trial,

together with attorney fees and other fees authorized by 42 U.S.C. § 1988, plus costs and

interest, along with any other further relief the Court may deem just, proper, and equitable.

                                     COUNT II
                                  42 U.S.C. § 1983
                           VIOLATION OF OOC's FIRST AND
                          FOURTEENTH AMENDMENT RIGHTS
                                  FREE SPEECH

       64.     OOC incorporates by reference paragraphs 1-63 above.

       65.     To satisfy the First and Fourteenth Amendment, any attempt by Grandville to

regulate or restrict OOC’s display of its signs must directly advance a sufficient government

interest and be narrowly tailored to reach no further than necessary to achieve that interest.

       66.     Content-neutral regulations of speech must be narrowly tailored and must not

burden more speech than necessary to achieve a substantial governmental interest.

       67.     The Sign Ordinance constitutes an unconstitutional regulation of speech because

it prohibits far more speech than necessary to advance the City’s stated interests in the regulation

of speech.

       68.     The Sign Ordinance constitutes an unconstitutional regulation of speech because

it exempts certain types of signs from some or all regulation based upon the content of the

message displayed or the identity of the speaker.

       69.     For example, “off-premise[s]” signs are subject to size, height, illumination, and

other restrictions that regulate its display. However, favored speech or speakers, such as signs

displayed at “ball field[s]” located on City property are exempted from any regulation on their

size, height, or illumination. See Section 17.7.B.



                                                 12
       Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.13 Page 13 of 16



       70.     As a result, for example, a 700 square foot sign advertising an off-premises

commercial product may be displayed at a “ball field” – so long as the ball field is on the City’s

property. See Section 17.7.B. However, if the same sign was placed at a private ball field located

on private property, it would be prohibited as an illegal “off-premise[s]” sign.

       71.     Similarly, “off-premise[s]” signs are subject to regulation under Section 17.7.E.,

while “[a]rtwork . . . meant for viewing by the public that do not contain any advertising” are

exempt from any permit, size, height, or illumination regulations. See Section 17.4.

       72.     “Artwork” or “advertising” are not defined by the Sign Ordinance.

       73.     Further, if a sign is “used to identify a regional shopping center” it may display up

to three freestanding signs, 300 square feet each, with no required setback from a residence or

residential zoning district. See Section 17.10.B.2.

       74.     However, “[a]n off-premise[s] sign shall be located at least 500 feet from a

residential zoning district or an existing residence.” Section 17.7.E.4.d.

       75.     The Sign Ordinance is not narrowly tailored to directly advance a substantial

government interest and constitutes an unconstitutional regulation of free speech.

       76.     The Sign Ordinance’s purported interests in traffic safety and aesthetics are not

promoted by exempting off-premises content from regulation at certain publically-owned

establishments, but prohibiting such content elsewhere.

       77.     The Sign Ordinance’s purported interests in traffic safety and aesthetics are not

promoted by exempting certain off-premises content such as “[a]rtwork . . . . . . meant for

viewing by the public that do not contain any advertising” from regulatory restrictions, that are

otherwise applicable to other vital forms of noncommercial speech, such as political, religious, or

patriotic speech.



                                                 13
       Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.14 Page 14 of 16



        78.     The Sign Ordinance’s purported interest in traffic safety and aesthetics are not

promoted by the City Administrator arbitrarily deciding what is “artwork” or an “advertisement”

for purposes of exempting certain content from the Sign Ordinance’s otherwise applicable off-

premises speech regulations.

        79.     The Sign Ordinance’s purported interests in traffic safety and aesthetics are not

promoted by exempting signs “used to identify a regional shopping center” from residential

setback restrictions that are otherwise applicable to “off-premise[s]” signs. Compare Section

17.7.E., with Section 17.10.B.2.

        80.     The Sign Ordinance’s disparate regulation of signs based on their message or the

speaker does not directly advance a substantial government interest.

        81.     The Sign Ordinance is unconstitutional because it regulates signs based on the

presence and character of the activity conducted on the premises where the speaker seeks to

display the sign.

        82.     The Sign Ordinance is unconstitutional because subjecting signs displaying

ideological, political, religious, and other off-premises speech to regulatory restrictions that are

not applied to signs displaying favored commercial and other noncommercial speech does not

directly advance a substantial government interest.

        83.     OOC has suffered and will continue to suffer financial and other harm because of

its inability to erect and use its proposed billboard.

        WHEREFORE, Plaintiff OOC prays for judgment against Grandville granting OOC

injunctive and declaratory relief and awarding it damages in an amount to be determined at trial,

together with attorney fees and other fees authorized by 42 U.S.C. § 1988, plus costs and

interest, along with any other further relief the Court may deem just, proper, and equitable.



                                                  14
       Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.15 Page 15 of 16



                                  COUNT III
                                42 U.S.C. § 1983
          DEPRIVATION OF CIVIL RIGHTS UNDER COLOR OF STATE LAW —
                    UNCONSTITUTIONAL PRIOR RESTRAINT

          84.   OOC incorporates by reference paragraphs 1-83 above.

          85.   The requirement of government approval, by way of a license, permit, or

otherwise, before engaging in expression is a prior restraint that is presumed to be

unconstitutional unless certain safeguards are met, including, but not limited to, definite and

objective standards to guide the decision to issue a permit.

          86.   The Sign Ordinance’s content-based scheme of sign regulation necessarily

requires the City to evaluate the content of proposed signs, how a sign’s content could be

interpreted by the public, and whether a message sufficiently relates to the premises upon which

the sign is placed in order to determine whether to apply differing degrees of regulation.

          87.   The content-based sign regulations that make up the Sign Ordinance provide

unchecked and unbridled discretion to the City Administrator in deciding whether to approve or

deny a sign permit application and, therefore, constitute an unconstitutional prior restraint of

speech.

          88.   Grandville’s sign regulatory scheme constitutes an unconstitutional prior restraint

of speech because the Zoning Board of Appeals possesses unbridled discretion to modify or

exempt speakers from any sign regulation and/or impose arbitrary conditions upon variance

applicants.

          89.   Grandville’s sign regulatory scheme constitutes an unconstitutional prior restraint

of speech because the Zoning Board of Appeals possesses unbridled discretion to deny a speaker

a variance from its sign regulations.




                                                15
       Case 1:20-cv-00568 ECF No. 1 filed 06/22/20 PageID.16 Page 16 of 16



        90.     Grandville violated its Sign Ordinance and thereby imposed in an unconstitutional

prior restraint on OOC’s speech by refusing to provide OOC a prompt decision in response to its

sign permit application of May 6, 2020.

        91.     The Sign Ordinance lacks the procedural safeguards that the First and Fourteenth

Amendment require in any scheme that imposes a license or permit requirement on expression.

        92.     OOC has suffered and will continue to suffer financial and other harm because of

its inability to erect and use its proposed billboard.

        WHEREFORE, Plaintiff OOC prays for judgment against Grandville granting OOC

injunctive and declaratory relief and awarding it damages in an amount to be determined at trial,

together with attorney fees and other fees authorized by 42 U.S.C. § 1988, plus costs and

interest, along with any other further relief the Court may deem just, proper, and equitable.



                                                Respectfully submitted,

                                                By:/s/Donald R. Sheff II
                                                   Donald R. Sheff II (P78262)
                                                General Counsel
                                                Outdoor One Communications LLC
                                                Attorney for Plaintiff
                                                39555 Orchard Hill Place, Suite 600
                                                Novi, Michigan 48375
                                                248-289-5895
                                                dsheff@primesitellc.com
Date: June 22, 2020




                                                  16
